Citation Nr: 1505430	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociative disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and posttraumatic stress disorder (PTSD) with restlessness and suicide attempt. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000 and from February 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The evidence of record also indicates there have been several psychiatric diagnoses, including bipolar disorder, major depressive disorder, psychotic disorder, and dissociative disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and PTSD with restlessness and suicide attempt.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, as an example, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, in light of Clemons, the Board has recharacterized the claim as reflected on the title page.  See id.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for her acquired psychiatric disorder.  In November 2006, the RO determined that the Veteran's service treatment records were unavailable for review.  See the November 2006 memorandum.  In the October 2011 rating decision, the RO determined that new and material evidence dated from her active duty had been received and warranted reopening the claim.  Specifically, the new evidence received was reported as service treatment records submitted by the Veteran.  In the October 2012 statement of the case (SOC), the RO indicated that the service treatment records document prescribed medication taken in 2003 for a mental disorder, a notation of a follow-up with behavioral health for anxiety and depression, and a July 2004 post deployment health assessment showing that the Veteran was engaged in direct combat and discharging her weapon.  See the October 2012 SOC.  However, upon review of the Veteran's claims file and electronic folders, there are no service treatment records of record.  As such, on remand, there should be a search for these relevant service treatment records prior to determining whether new and material evidence has been received in regard to the claim for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(c).  

As the Veteran's claim for a TDIU is impacted by the outcome of her service connection claim, the TDIU claim is "inextricably intertwined" with the other claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.). See also Hoyer v. Derwinski, 1 Vet. App. 208 (1991) and Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Therefore, the determination of whether she is entitled to service connection for the claimed disorder must be made prior to deciding her derivative TDIU claim.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for records from the Howard Center in Burlington, Vermont, from approximately 2006 to 2011.  

If any identified records are not obtainable (or none exist), the Veteran and her attorney should be notified and the record clearly documented.

2.  Associate with the claims file or electronic file, the Veteran's service treatment records referenced in the October 2012 SOC.  All records and/or responses received should be associated with the claims file.

3.  Then after conducting any additional development, readjudicate the claims in light of this and all other additional evidence.  If any benefits sought remain denied the Veteran and her attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




